Citation Nr: 1000882	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-25 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling, on an 
extraschedular basis.   

2.  Entitlement to a total rating due to individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the 
Massachusetts National Guard from January to April 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which, in pertinent 
part, denied an increased rating for right carpal tunnel 
syndrome, rated 10 percent disabling, effective June 10, 
2002.  

In December 2007 the Veteran provided testimony before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.  

In April 2008, the Board denied an increased schedular rating 
for right carpal tunnel syndrome and remanded the claim for 
referral to the Director of Compensation and Pension Service 
(Director) for consideration of entitlement to an 
extraschedular rating in accordance with 38 C.F.R. § 3.321(b) 
(2008).  After the Director considered and denied the 
extraschedular rating, the Appeals Management Center (AMC) 
issued a February 2009 supplemental statement of the case 
(SSOC) that did not address the carpal tunnel syndrome claim.  

In June 2009 and September 2009, the Board remanded the claim 
for issuance of an SSOC.  In November 2009, the RO issued the 
required SSOC and the case has been returned to the Board for 
further appellate action.  

The January 2007 rating decision also continued a 30 percent 
rating for status post second and third degree burns with 
residual symptomatology right hand and forearm, and continued 
a 10 percent rating for status post second and third degree 
burns of the left hand.  Both issues were finally decided on 
a schedular and an extraschedular basis by the Board in the 
April 2008 and June 2009 decisions, and, therefore, are not 
before the Board.  

The issue of entitlement to a total rating due to individual 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right carpal tunnel syndrome is manifested by 
mild incomplete paralysis of the median nerve contemplated by 
the rating schedule.  


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 10 
percent for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 3.321(b)(1), 4.1-4.14, 4.71a, 4.124a, Diagnostic Codes 
5215, 8515 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  The generic first, third, and 
fourth elements of the veteran's court's decision were not 
disturbed by the Federal Circuit's decision. 

A notice error is not prejudicial if the error did not affect 
the essential fairness of the adjudication and the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007); George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  

Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, 
then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran was not given specific notice on extraschedular 
ratings after his claim was remanded by the Board.  However, 
as noted in a lengthy discussion in the April 2008 decision, 
the Veteran was provided sufficient VCAA notice as it applied 
to his claim for increased ratings.  VA has thereby met its 
VCAA notice obligations.  Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board previously adjudicated the schedular aspects of the 
claims for increased ratings.  A December 2006 letter told 
the Veteran that he could substantiate the claims with 
evidence that the disabilities had worsened and with evidence 
of their impact on employability.  The Veteran's hearing 
testimony demonstrated that he has actual knowledge that he 
could substantiate the claims with evidence on their impact 
on daily life.  

The December 2006 letter provided examples of evidence he 
could submit to substantiate the claim.  The Veteran was not 
provided specific VCAA notice as to how to substantiate 
entitlement to an extraschedular rating. 

However, the Board's remand discussed these criteria.  While 
post-decisional documents, such as a Board remand, cannot 
generally provide legally sufficient VCAA notice, the Board 
remand should have served to put the Veteran on notice as to 
what was required.  Moreover, any timing deficiencies were 
cured by the readjudication of the claims in a supplemental 
statement of the case issued in February 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Furthermore, the claim was remanded only so that the Director 
of VA's Compensation and Pension Service could consider the 
issue of entitlement to extraschedular ratings in accordance 
with 38 C.F.R. § 3.321(b).  Because no reasonable possibility 
exists that further notice or assistance would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  

Extraschedular Evaluation

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board's remand for extraschedular consideration was 
premised on prior case law indicating that the question of 
entitlement to an extraschedular rating was raised when there 
was evidence that the disability caused marked interference 
with employment.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  

The Court has subsequently clarified, that if the evidence 
raises the question of entitlement to an extraschedular 
rating, the threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In May 2008, the Director of VA's Compensation and Pension 
Service for considered the issue of entitlement to 
extraschedular ratings for right carpal tunnel in accordance 
with 38 C.F.R. § 3.321(b).  The Director determined that the 
evidence in this case did not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Because the Director has adjudicated entitlement to an 
extraschedular rating, the Board may now consider this 
question.  The threshold issue is whether the rating criteria 
adequately contemplate the Veteran's disability.  Thun.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the place of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle finders remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb; at right 
angles to palm; weakened wrist; flexion; and pain with 
trophic disturbances, a 70 percent rating is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent rating; incomplete, moderate paralysis warrants a 30 
percent rating; and incomplete mild paralysis warrants a 10 
percent rating.    

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2009).

During a July 2005 VA examination the Veteran reported 
complaints of occasional numbness in his right hand.  He had 
no limitation of motion of his right wrist or his fingers and 
a negative Tinel sign reportedly signified absence of severe 
right carpal tunnel syndrome.  

In February 2006 the Veteran was provided with an EMG and 
nerve conduction consultation at the VA medical center (VAMC) 
where study of the upper extremities revealed evidence of 
mild right carpal tunnel syndrome without evidence of axonal 
loss.  These findings were slightly worse when compared to a 
previous study in 2002 but carpal tunnel syndrome and 
associated symptoms were still considered to be mild.  

A December 2006 VA examination revealed normal muscular 
strength of the right hand, no limitations of motion on the 
right wrist or fingers, and a negative Tinel's sign.  

In January 2007, a VA peripheral nerves examination showed a 
mild increase of muscle bulk distally in the forearm of the 
type seen in distal axonal peripheral neuropathies, normal 
muscle tone, mildly decreased wrist extension and hand grip 
flexion, mild weakness of the inerosseous muscles on the 
right.  The examiner stated that the diagnosis was, in 
pertinent part, mild diffuse peripheral nerve dysfunction in 
the upper forearms and hands probably secondary to the burn 
skin injury and right-sided carpal tunnel syndrome by EMG.   

VA examiners have found the Veteran's right carpal tunnel 
syndrome to be mild and have reported no more than mild 
symptoms.  The recent EMG also revealed mild carpal tunnel 
syndrome.  His statements throughout the claim period , 
including during the December 2007 Board hearing, report 
numbness, pain, stiffness, and decreased grip strength in his 
right hand and wrist, which are all symptoms contemplated by 
the rating schedule.  38 C.F.R. §§ 4.123, 4.124a, 4.124.  

Because the Veteran's disabilities are contemplated in the 
rating schedule, the threshold for an extraschedular rating 
is not met.  Thun. 


ORDER

Entitlement to an increased rating for right carpal tunnel 
syndrome, currently rated 10 percent disabling, on an 
extraschedular basis is denied.  


REMAND

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

In this case, the Veteran was reportedly not working at the 
time of the December 2007 Board hearing.  During the hearing, 
the Veteran stated that his service-connected upper extremity 
disabilities in combination had prevented him from obtaining 
and retaining gainful employment, despite his participation 
in vocational rehabilitation and additional training.  The 
May 2008 report from the Director of Compensation and Pension 
Services specifically pointed out that the Veteran met the 
minimum schedular requirements for TDIU.  Hence, the record 
raises the question of entitlement to TDIU.  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  The 
record, including the most recent VA examination, does not 
contain an explicit opinion as to whether the Veteran's 
unemployment is attributable to his service-connected upper 
extremity disabilities or whether those disabilities would 
preclude all gainful employment.

Given his allegations, an opinion is needed to assist in 
determining whether there actually is marked interference 
with employment.  Specifically, an opinion is required as to 
whether the Veteran's service-connected disabilities, 
individually or in combination, have an impact on his ability 
to obtain or retain employment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should ask the Veteran to 
report his employment history and clarify 
whether he is currently employed in gainful 
employment (i.e. employment paying more than 
the poverty rate).

2.  If the Veteran reports that he is 
unemployed, or fails to respond, the AMC or 
RO should provide him with an examination by 
a qualified physician to determine whether 
his service connected disabilities, as 
likely as not, prevent him from obtaining or 
retaining gainful employment that his 
education and occupational experience would 
otherwise permit him to undertake.  The 
examiner should review the claims folders 
and note such review in the examination 
report or in an addendum.  The examiner 
should provide a rationale for the opinion.  
If further examination is recommended, it 
should be undertaken.

3.  If entitlement to TDIU is denied, issue 
a supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


